           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DONALD TANNEHILL, on behalf of
himself and all others similarly situated                   PLAINTIFF

v.                       No. 3:19-cv-140-DPM

SIMMONS BANK                                             DEFENDANT

                                ORDER
     The Court appreciates the parties' helpful joint status report, and
notes the motion to amend. Tannehill's claims abated at his November
2019 death. They can be revived by a timely motion to substitute.
FED. R. C1v. P. 25(a); In re Baycol Products Litigation, 616 F.3d 778, 785
(8th Cir. 2010); McDonald v. Pettus, 337 Ark. 265, 279, 988 S.W.2d 9, 16
(1999). The Court's March deadline was meant to nudge things along;
it is not dispositive.      The deadline for substitution remains
5 May 2020- ninety days after Tannehill' s death was suggested on the
record. Atkins v. City of Chicago, 547 F.3d 869, 873 (7th Cir. 2008). The
motion to amend, Doc. 36, is denied without prejudice as premature.
There is nothing to amend at the moment because Tannehill's claims
have abated. No class has been certified. The Final Scheduling Order,
Doc. 29, is therefore suspended and the case is stayed. The Court awaits
the planned motion to substitute, which can be joined to a motion to
amend that proposes the additional plaintiff, too.
So Ordered.


              D.P. Marshall Jr.
              United States District Judge




               -2-
